26 S.W.3d 584 (2000)
342 Ark. 4
Richard CRAFT
v.
STATE of Arkansas.
No. CR 00-829.
Supreme Court of Arkansas.
September 7, 2000.
Joseph D. Hughes & Assocs., P.A., by: Joseph D. Hughes, for appellant.
No response.
MOTION FOR RULE ON THE CLERK
PER CURIAM.
Richard Craft, by his attorney, has filed a motion for rule on the clerk. His attorney, Joseph D. Hughes, admits in his motion that the record was tendered late due to a mistake on his part.
We find an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.